DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed March 25, 2021 is acknowledged.

Response to Amendment
Claims 1, 9, 11, 26, 33, and 37 have been amended.  Claim 32 has been canceled.  Claims 1-31 and 33-39 are pending and are provided to be examined upon their merits.

Response to Arguments

Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112 rejection, starting pg. 14 of Remarks: 

35 U.S.C. § 112

Claims 1-31 and 33-39 were rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), 1st paragraph.

Applicant has herewith amended claims 1, 9, 11, 26, 33, and 37 such that the Examiner’s concerns regarding these claims are no longer an issue. Specifically, claims 1, 9, 11, 26, 33, and 37 have been amended to clarify determining functionality of an action button on a user interface based on an availability of a loan according to an updated credit rating value or secondary digital data (claim 33). Support for functionality of the action button based on availability of a loan may be found on at least page 21, lines 13-15 of the specification (“whereas if liquid funds have already been provided for the AR invoice, the button may provide a mechanism for adjusting payment plan, again, where the loan is not available the button may be disabled”), and a loan according to an updated credit rating value or secondary digital data may be 

The rejection is withdrawn based on the claim amendments.

Claims 33-36 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph.

Applicant has herewith amended claim 33 to emphasize “wherein the client application transmits, based on an initiation of the action button, transfer of funds to the business based on the credit rating.” Support for this amendment may be found on at least page 21, lines 16-17 of the specification. As such, the Examiner’s concern regarding this claim is no longer an issue.

The rejection is withdrawn based on the claim amendments.

In light of the foregoing, reconsideration and withdrawal of the 112 rejections are respectfully requested.

The rejections are withdrawn.

Applicant argues 35 USC §101 rejection, pg. 15 of Remarks: 

35 U.S.C. § 101
Claims 1-31 and 33-39 stand rejected under 35 U.S.C. § 101. In light of the claims amendments made herewith to resolve the issues relating to the 112 rejection, Applicant respectfully requests reconsideration of the claims and the previously-submitted arguments for patentable subject matter.

The rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 and 33-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-31 and 33-39 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified the following independent claims that represent the claimed invention for analysis.  Claim 1, 9, 11, 26, 33, and 37 recite the limitations of:
1.	A distributed system of computerized devices connected over a communication network, the distributed system being useable to provide liquid funds to an entity, the distributed system comprising:
one or more computerized terminals connected to the communication network and programmed via a client application to send over the communication network registration data and one or more requests for liquid funds computed as a function of an amount charged on an accounts receivable invoice issued by the entity to a first client of the entity, the registration data including approval from the entity that grants access to data associated with the entity from an entity management database software;
a first computerized storage facility accessible over the communication network and coupled to the entity management database software, the first computerized storage facility storing first digital data generated by the entity management database software, the first digital data related to transactions of the entity and including the accounts receivable invoice;
a secondary computerized storage facility storing secondary digital data that is continuously obtained from at least one secondary source accessible over the at least one secondary source including an online social or web presence of the entity or the first client, and said secondary digital data pertaining to the quality of the entity and first client of said entity and including at least one selected from the group consisting of: data indicating the entity or the first client is involved in suspicious or unlawful dealings and data indicating the entity or the first client has overhead or financial difficulties not indicated in publicly available financial or credit data; and
a funder server connected to the communication network and programmed to:
receive the registration data and the one or more requests for liquid funds from the client application on the one or more computerized terminals,
connect the client application with the entity management database software using the registration data to obtain access permission to the entity management database software, 
retrieve the accounts receivable invoice by accessing the first digital data from the entity management database software through an application programming interface, 
assess a credit worthiness of the entity and a rating of the accounts receivable invoice based at least in part on the first digital data,
retrieve the secondary digital data pertaining to the quality of the entity and the first client of said entity,
assign one or more risk indicator values to the retrieved secondary digital data, compute a credit rating value of the entity based at least in part on said first digital data, said one or more risk indicator values, and the rating of the accounts receivable invoice,
dynamically update the credit rating value according to the continuously obtained secondary digital data, and
for an action button on a user interface on the client application, the action button associated with the accounts receivable invoice, determining functionality of the action button based on an availability of a loan according to the updated credit rating value, wherein the client application transmits, based on an initiation of the action button, electronic instructions including the one or more requests for liquid funds to a financial computing system connected over the communication network that transfers the liquid funds to the entity.

9.	A computerized method of configuring at least one funder server in communication with a communication network to provide liquid funds to an entity, said communication network being connected to at least one computerized terminal including a client application, a first storage device coupled to an entity management database software and storing first digital data generated by the entity management database software, the first digital data pertaining to transactions of the entity and including an accounts receivable invoice issued to a first client, and a secondary storage device not managed by said entity and storing secondary digital data that is continuously obtained and pertaining to the quality of the first client of said entity, the method comprising:
receiving over the communication network from said client application on the computerized terminal a request for liquid funds corresponding to the accounts receivable invoice issued to the first client and registration data identifying said entity, the registration data including approval from the entity that grants access to data associated with the entity from an entity management database software;
connecting the client application to said first storage device over said communication network by obtaining access permission to the entity management database software using the registration data;
retrieving said first digital data from said entity management database software through an application programming interface based on said registration data;
accessing said secondary storage device over said communication network; 
retrieving said secondary digital data pertaining to the quality of the entity and the first client of the entity, the secondary digital data obtained from an online social or web presence of the entity or the first client and including at least one selected from the group consisting of: data indicating the entity or the first client is involved in suspicious or unlawful dealings and data indicating the entity or the first client has overhead or financial difficulties not indicated in publicly available financial or credit data;
assigning by the client application one or more risk indicator values to the retrieved secondary digital data pertaining to the entity and the first client;
computing by the client application a credit rating value of the entity based at least in part on said first digital data and said one or more risk indicator values, wherein a. weighting coefficient is applied to each risk indicator, and a credit rating function is applied to said weighted risk indicators to compute the credit rating value;
dynamically updating the credit rating value according to the continuously obtained secondary digital data; and
for an action button on a user interface on the client application, the action button associated with the accounts receivable invoice, determining functionality of the action button based on an availability of a loan according to the dynamically updated credit rating value, wherein the client application transmits, based on an initiation of the action button, transfer of the requested liquid funds to the entity based at least in part on said dynamically updated credit rating value and one or more risk indicator values associated with the first client.

11.	A computerized method for providing liquid funds to a business comprising:
recording by an entity management software issuance of an accounts receivable (AR) invoice to a first client of the business, said AR invoice requesting payment of a total amount charged;
receiving data associated with said business registering with a funder client application that obtains access permission to the entity management software to retrieve the AR invoice from the entity management software through an application programming interface;
receiving a request of liquid funds from said funder client application, said liquid funds having a value determined by the total amount charged on said AR invoice;
obtaining secondary digital data pertaining to the quality of the business and first client of said business, the secondary digital data obtained from an online social or web presence of the business or the first client and including at least one selected from the group consisting of: data indicating the business or the first client is involved in suspicious or unlawful dealings and data indicating the business or the first client has overhead or financial difficulties not indicated in publicly available financial or credit data;
for an action button on a user interface on the funder client application, the action button associated with the AR invoice, determining functionality of the action button based on an availability of a loan according to the secondary digital data, wherein the funder client application transmits, based on an initiation of the action button, the request for liquid funds based on a dynamically updated credit rating value and one or more risk indicator values according to the obtained secondary digital data pertaining to the business and the first client; and
receiving the requested liquid funds from said funder client application based on the dynamically updated credit rating value and the one or more risk indicator value.


transferring access permission to a client application that retrieves first digital data from an entity management system through an application programming interface, the first digital data including an accounts receivable (AR) invoice issued to a first client of the business by said business;
receiving a request by the client application from said business for liquid funds having a value determined by the total amount charged on the AR invoice;
assessing by the client application dynamically updated credit worthiness based at least in part on secondary digital data that is continuously obtained and pertaining to the quality of the business and of the first client of said business, the secondary digital data obtained from at least one secondary source including an online social or web presence of the business or the first client, and the secondary digital data including at least one selected from the group consisting of: data indicating the business or the first client is involved in suspicious or unlawful dealings and data indicating the business or the first client has overhead or financial difficulties not indicated in publicly available financial or credit data; and
for an action button on a user interface on the client application, the action button associated with the AR invoice, determining functionality of the action button based on an availability of a loan according to the dynamically updated credit rating value, wherein the client application causes, based on an initiation of transfer of the requested funds to the business based on the dynamically updated credit worthiness and one or more risk indicator values associated with the first client of the business and the first client, the dynamically updated credit worthiness computed based on at least one or more risk indicator values assigned to the continuously obtained secondary digital data.

33.	A computer implemented method for providing a credit rating for a business, said method comprising at least one processor executing instructions to perform the following operations:
determining a credit rating function;
obtaining, by a client application, access to first digital data of said business through an application programming interface to business management software, the first digital data including an accounts receivable invoice issued to a first client of the business;
continuously obtaining secondary digital data pertaining to the business and the first client from secondary sources, the secondary sources including an online social or web presence of the business and the first client, and the secondary digital data including at least one selected from the group consisting of: data indicating the business and the first client is involved in suspicious or unlawful dealings and data indicating the business and the first client has overhead or financial difficulties not indicated in publicly available financial or credit data;
identifying at least one risk indicator value on a dynamic basis from said continuously obtained secondary digital data pertaining to the business and the first client;
using said at least one risk indicator as an argument of said credit rating function;
generating a credit rating for said business by applying the credit rating function with the at least one risk indicator; 
for an action button on a user interface on the client application, the action button associated with the accounts receivable invoice, determining functionality of the action button based on an availability of a loan according to the credit rating, wherein the client application transmits, based on an initiation of the action button, transfer of funds to the business based on the credit rating.

37.	A system for providing liquid funds to a business comprising:
at least one funder server in communication with a communication network, said communication network comprising at least one business terminal, and
at least one business management database software storing digital data pertaining to business interactions of said business,
wherein said funder server comprises a processor, and a memory having executable instructions stored thereon that when executed by the processor cause the processor to:
receive from said business terminal data that grants access permission to the business management database software and requests for liquid funds corresponding to accounts receivable invoices issued to clients associated with the business interactions;
access said business management database software by a client application through an application programming interface to obtain said digital data;
access at least one secondary source by the client application to continuously obtain secondary data pertaining to the business and the clients associated with the business, the at least one secondary source includes an online social or web presence of the business and the clients, and said secondary data pertaining to the business and the clients includes at least one selected from the group consisting of data indicating the business and the clients are involved in suspicious or unlawful dealings and data indicating the business and the clients have overhead or financial difficulties not indicated in publicly available financial or credit data;
assign by the client application one or more risk indicator values on a dynamic basis to the continuously obtained secondary data;
assess by the client application dynamically updated credit worthiness for each of the accounts receivable invoices according to said digital data and said one or more risk indicator values; and
for an action button on a user interface on the client application, the action button associated with the accounts receivable invoices, determining functionality of the action button based on an availability of a loan according to the dynamically updated credit worthiness, wherein the client application causes, based on an initiation of the action button, transfer of the requested funds to the business based on the dynamically updated credit worthiness.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitations as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitations as a fundamental economic practice (e.g. mitigating risk by assess credit worthiness) and commercial interactions (e.g. transfer funds).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interactions , then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite abstract ideas.  Therefore claims 1, 9, 11, 26, 33, and 37 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computerized device, computerized network, distributed system, computerized terminals, communication network, management database, funder server, and storage facility in Claim 1; the funder server, communication network, computerized terminal, first and second storage devices in Claim 9; the computerized method in Claim 11; the processor in Claim 26; the processor in Claim 33; and the funder server, communication network, business terminal, processor, memory in Claim 37.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, 10, 12-25, 27-31, 34-36, 38, and 39 further define the abstract idea that is present in their respective independent claims 1, 9, 11, 26, 33, and 37 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  In as much as claim 10 includes a formula, the claim is also abstract under the Mathematical Concepts grouping of abstract concepts.  Therefore, the claims 2-8, 10, 12-25, 27-31, 34-36, 38, and 39 are directed to an abstract idea.  Thus, the claims 1-31 and 33-39 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 

Prior Art Rejection
The prior art rejection was withdrawn on November 15, 2018.  An update to the prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693